DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2021/0212657 A1.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.
 


Response to Amendment
The amendment filed on 03/17/2022 has been entered:
Claim 145 – 167 remain pending in the application;
Claim 145 – 149 are amended;
Claim 165 – 167 are added as new.


Response to Arguments
Applicant’s arguments with respect to the rejections to claim 145 – 164 under 35 U.S.C. 103 have been fully considered. The amendments to claim do overcome the 103 rejections set forth in the Final Office Action mailed on 10/22/2021. The corresponding 103 claim rejections are withdrawn. However, applicant’s amendments render arguments moot in view of new grounds of rejection for the following reasons.

Regarding the 103 rejection to independent claim 145, applicant amended the claim to include limitations “right ventricle of the heart” to further limit the claimed features about motion of heart. Applicant submitted on p.6 – 8 that “Hedberg and Matthews, alone or in combination, do not teach or suggest every element of the claims”. Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.
Since applicant’s amendments change the scope of claim, new reference Rappaport et al. (US 2010/0056907 A1; published on 03/04/2010) (hereinafter "Rappaport") is introduced in new grounds of rejection to teach all limitations in the amended claim.
Thus, applicant’s arguments regarding the rejection to independent claim 145 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of all corresponding dependent claims, applicant’s remarks submitted on p.8 – 9 rely exclusively on supposed deficiencies with the rejection of parent claim 145. These remarks are moot for the same reasons detailed above.

Overall, applicant’s remarks on p.6 – 9 have been fully considered but they are moot in view of new grounds of rejection. The amendment results in new grounds of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 167 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “clinically-significant change” in claim 167 is a relative term which renders the claim indefinite. The term “significant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).
The corresponding disclosure in the specification of present application is recited as: “In some embodiments, a clinically-significant change can be characterized as a change that indicates a clinical condition, for example, a heart failure condition, in a subject. The change in the pulmonary artery pressure can be based on a change in an average magnitude of a heart motion in the subject over a time period of detection. The change in an average magnitude of a heart motion can be determined based on a received signal reflected off of a surface of a portion of the heart. The clinically-significant change in pulmonary artery pressure can be an increase or a decrease” in [0057]. However, applicant fails to set the specific range or boundary to define the term “significant change”. The term “clinically-significant change” is used in the claim to limit a quantity value, however the specification only provides a characterization. It is unclear whether a change in pressure value can be considered as the “clinical-significant” without knowing the boundary. For example, if the PAP change is 10%, it is unclear such change is significant or not only according to the disclosure in the specification.
Thus, the above limitation is a relative term which renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any reasonable change in PAP value.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 145, 146, 150, 151, 155, 164 and 165 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rappaport et al. (US 2010/0056907 A1; published on 03/04/2010) (hereinafter "Rappaport").

Regarding claim 145, Rappaport discloses a method of detecting a heart failure condition in a heart in a body of a subject ("According to some embodiments of the present invention there is provided a method for monitoring at least one cardiac tissue … so as to detect a presence or an absence of a physiological condition during the period …" [0025]), comprising:
a) obtaining (“… for monitoring mechanical properties …” [0055]) a first average magnitude ("Smoothing of the instant computed velocities may be conducted over time." [0074]) of a first motion ("... the mechanical tracing documents the velocity of the motion of a certain cardiac motion during the monitoring period." [0056]) of a right ventricle of the heart ("As used herein a cardiac tissue means the myocardium, the aorta, the pericardium, the atrial tissue, and/or any combination thereof, for example left and right ventricles." [0069]; this will apply to all later citations of cardiac tissue) over a first time period of detection ("... allows detecting pathological conditions which may occur during the monitoring period, which is optionally of 6 hours or more, for example more than 24 hours." [0055]; by using the term "monitoring", the detecting is carried out over several time interval continuously which is interpreted to include first and second time period), wherein the first average magnitude is based on an analysis of a first electromagnetic signal ("… by generating and analyzing mechanical tracings which are based on EM radiation reflected from the one or more cardiac tissues." [0055]) that enters the body of the subject from outside the body ("... the transmission, receiving and optionally the analysis of the received reflections are performed by a wearable monitoring device, a probe and/or by a device having wearable probes, for example similar to the devices which are described in International Patent Applications Numbers IL2008/001198 and/or IL2008/001199, filed on Sep. 4, 2008, which are incorporated herein by reference." [0083]; see also Fig. 1 and Fig.8 of IL2008/001198 {publication WO2009031149A2}, which is cited as pertinent art in this office action as evidence), is reflected off the right ventricle of the heart ("… reflected from the one or more cardiac tissues." [0055], "As used herein a cardiac tissue means the myocardium, the aorta, the pericardium, the atrial tissue, and/or any combination thereof, for example left and right ventricles." [0069]), exits the body, and is then detected outside the body ("... the transmission, receiving and optionally the analysis of the received reflections are performed by a wearable monitoring device, a probe and/or by a device having wearable probes, for example similar to the devices which are described in International Patent Applications Numbers IL2008/001198 and/or IL2008/001199, filed on Sep. 4, 2008, which are incorporated herein by reference." [0083]; see also Fig. 1 and Fig.8 of IL2008/001198 {publication WO2009031149A2}, which is cited as pertinent art in this office action as evidence);
b) obtaining (“… for monitoring mechanical properties …” [0055]) a second average magnitude ("Smoothing of the instant computed velocities may be conducted over time." [0074]) of a second motion ("... the mechanical tracing documents the velocity of the motion of a certain cardiac motion during the monitoring period." [0056]) of the right ventricle of the heart ("As used herein a cardiac tissue means the myocardium, the aorta, the pericardium, the atrial tissue, and/or any combination thereof, for example left and right ventricles." [0069]; this will apply to all later citations of cardiac tissue) over a second time period of detection ("... allows detecting pathological conditions which may occur during the monitoring period, which is optionally of 6 hours or more, for example more than 24 hours." [0055]; by using the term "monitoring", the detecting is carried out over several time interval continuously which is interpreted to include first and second time period), wherein the second average magnitude is based on an analysis of a second electromagnetic signal ("… by generating and analyzing mechanical tracings which are based on EM radiation reflected from the one or more cardiac tissues." [0055]) that enters the body of the subject from outside the body ("... the transmission, receiving and optionally the analysis of the received reflections are performed by a wearable monitoring device, a probe and/or by a device having wearable probes, for example similar to the devices which are described in International Patent Applications Numbers IL2008/001198 and/or IL2008/001199, filed on Sep. 4, 2008, which are incorporated herein by reference." [0083]; see also Fig. 1 and Fig.8 of IL2008/001198 {publication WO2009031149A2}, which is cited as pertinent art in this office action as evidence), is reflected off the right ventricle of the heart ("… reflected from the one or more cardiac tissues." [0055], "As used herein a cardiac tissue means the myocardium, the aorta, the pericardium, the atrial tissue, and/or any combination thereof, for example left and right ventricles." [0069]), exits the body, and is then detected outside the body ("... the transmission, receiving and optionally the analysis of the received reflections are performed by a wearable monitoring device, a probe and/or by a device having wearable probes, for example similar to the devices which are described in International Patent Applications Numbers IL2008/001198 and/or IL2008/001199, filed on Sep. 4, 2008, which are incorporated herein by reference." [0083]; see also Fig. 1 and Fig.8 of IL2008/001198 {publication WO2009031149A2}, which is cited as pertinent art in this office action as evidence);
c) determining a change between the first average magnitude of the first motion of the right ventricle of the  heart over the first time period of detection and the second average magnitude of the second motion of the right ventricle of the heart over the second time period of detection ("… the velocity of a certain cardiac tissue may be calculated. This allows calculating a clinical indication, such as the acceleration of the cardiac tissue, which is indicative of a ventricular pressure change over time (dp/dt)." [0077]; "... the monitoring of the velocity of a certain cardiac tissue for a long period, such as hours and/or days, allows detecting pathological trends" [0078]; here both the acceleration value and trends are the changes of velocities); and
d) determining based on the change between the first average magnitude of the first motion of the right ventricle of the heart over the first time period of detection and the second average magnitude of the second motion of the right ventricle of the heart over the second time period of detection whether the subject has the heart failure condition ("… for example a continuous slow down in the velocity and/or acceleration of the cardiac tissue due to ischemic processes, pericardial effusion, valvular deficiencies and the like." [0078]).

Regarding claim 146, Rappaport discloses all claim limitations, as applied in claim 145, and further discloses wherein the change between the first average magnitude of the first motion of the right ventricle of the heart over the first time period of detection and the second average magnitude of the second motion of  the right ventricle of the heart over the second time period of detection is a decrease ("… for example a continuous slow down in the velocity and/or acceleration of the cardiac tissue due to ischemic processes, pericardial effusion, valvular deficiencies and the like." [0078]).

Regarding claim 150, Rappaport discloses all claim limitations, as applied in claim 145, and further discloses wherein the first time period of detection is a single heartbeat of the subject ("The analysis allows diagnosing and/or detecting physiological conditions, such as … a number of contractions per cardiac cycle … an irregular relationship between a mechanical property during a cardiac cycle …" [0074]).

Regarding claim 151, Rappaport discloses all claim limitations, as applied in claim 145, and further discloses wherein the second time period of detection is a single heartbeat of the subject ("The analysis allows diagnosing and/or detecting physiological conditions, such as … a number of contractions per cardiac cycle … an irregular relationship between a mechanical property during a cardiac cycle …" [0074]).

Regarding claim 155, Rappaport discloses all claim limitations, as applied in claim 145, and further discloses wherein the heart failure condition is fluid accumulation in the heart ("Such additional signs may include … and/or an accumulation and/or dispersion of fluid within the cardiac and pulmonary tissues …" [0084]).

Regarding claim 164, Rappaport discloses all claim limitations, as applied in claim 145, and further discloses wherein the subject is human ("… for monitoring one or more cardiac tissues of a patient during a monitoring period …" [0067]; see Fig.4).

Regarding claim 165, Rappaport discloses all claim limitations, as applied in claim 145, and further discloses wherein the first average magnitude of the first motion of the right ventricle is a first amplitude of contraction of the right ventricle, wherein the second average magnitude of the second motion of the right ventricle is a second amplitude of contraction of the right ventricle ("… the mechanical property comprises … contractility, a length of a heart contraction …" [0010]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 147 – 149 are rejected under 35 U.S.C. 103 as being unpatentable over Rappaport, as applied in claim 146 and 145 respectively, and further in view of Wharton et al. (Changes in Left Ventricular Wall Movement after Acute Myocardial Infarction Measured by Reflected Ultrasound; published on 10/09/1971) (hereinafter "Wharton").

Regarding claim 147, Rappaport teaches all claim limitations, as applied in claim 146, except wherein the decrease between the first average magnitude of the first motion of the right ventricle of the heart over the first time period of detection and the second average magnitude of the second motion of the right ventricle of the heart over the second time period of detection indicates an increase in pulmonary artery pressure in the subject.
However, in the same field of endeavor, Wharton teaches wherein the decrease between the first average magnitude of the first motion of the right ventricle of the heart over the first time period of detection and the second average magnitude of the second motion of the right ventricle of the heart over the second time period of detection indicates an increase in pulmonary artery pressure in the subject ("In the two patients we studied the pulmonary artery diastolic pressure was raised when maximum posterior wall velocity and excursion were depressed …" Page 77, Discussion).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart condition monitoring as taught by Rappaport with the relationship between heart motion and pulmonary artery pressure as taught by Wharton. Doing so would make it possible that "adds further substance to the usefulness of ultrasound in reflecting changes in left ventricular function after acute anterior myocardial infarction" (see Wharton; Page 77, Discussion).

Regarding claim 148, Rappaport teaches all claim limitations, as applied in claim 145, except wherein the change between the first average magnitude of the first motion of the right ventricle of the heart over the first time period of detection and the second average magnitude of the second motion of the right ventricle of the heart over the second time period of detection is an increase.
However, in the same field of endeavor, Wharton teaches wherein the change between the first average magnitude of the first motion of the right ventricle of the heart over the first time period of detection and the second average magnitude of the second motion of the right ventricle of the heart over the second time period of detection is an increase ("In the two patients we studied the pulmonary artery diastolic pressure was ... reverted to normal levels as the maximum wall velocity and excursion increased." Page 77, Discussion).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart condition monitoring as taught by Rappaport with the relationship between heart motion and pulmonary artery pressure as taught by Wharton. Doing so would make it possible that "adds further substance to the usefulness of ultrasound in reflecting changes in left ventricular function after acute anterior myocardial infarction" (see Wharton; Page 77, Discussion).

Regarding claim 149, Rappaport in view of Wharton teaches all claim limitations, as applied in claim 148, and Wharton further teaches wherein the increase between the first average magnitude of the first motion of the right ventricle of the heart over the first time period of detection and the second average magnitude of the second motion of the right ventricle of the heart over the second time period of detection indicates a decrease in pulmonary artery pressure in the subject ("In the two patients we studied the pulmonary artery diastolic pressure was ... reverted to normal levels as the maximum wall velocity and excursion increased." Page 77, Discussion).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart condition monitoring as taught by Rappaport with the relationship between heart motion and pulmonary artery pressure as taught by Wharton. Doing so would make it possible that "adds further substance to the usefulness of ultrasound in reflecting changes in left ventricular function after acute anterior myocardial infarction" (see Wharton; Page 77, Discussion).


Claim 152, 153, 156 and 157 are rejected under 35 U.S.C. 103 as being unpatentable over Rappaport, as applied in claim 145, and further in view of Nagueh et al. (Echocardiographic Evaluation of Hemodynamics in Patients With Decompensated Systolic Heart Failure; published on 03/11/2011) (hereinafter "Nagueh").

Regarding claim 152, Rappaport teaches all claim limitations, as applied in claim 145, except wherein the heart failure condition is decompensated heart failure.
However, in the same field of endeavor, Nagueh teaches wherein the heart failure condition is decompensated heart failure Nagueh teaches wherein the heart failure condition is decompensated heart failure ("Tissue Doppler {TD} was applied to record mitral annular velocities at the septal and lateral sides of the annulus." Page 221, Echocardiographic Imaging; "We have demonstrated that Doppler echocardiography can be used to reliably assess LV and RV hemodynamics in patients with acute decompensated heart failure." Page 226, Conclusions).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart condition monitoring as taught by Rappaport with the relationship between valve motion velocity and heart failure as taught by Nagueh. Doing so would make it possible "that Doppler echocardiography can be used to reliably assess LV and RV hemodynamics in patients with acute decompensated heart failure" (see Nagueh; Page 226, Conclusions).

Regarding claim 153, Rappaport teaches all claim limitations, as applied in claim 145, except wherein the heart failure condition is acute decompensated heart failure.
However, in the same field of endeavor, Nagueh teaches wherein the heart failure condition is acute decompensated heart failure ("Tissue Doppler {TD} was applied to record mitral annular velocities at the septal and lateral sides of the annulus." Page 221, Echocardiographic Imaging; "We have demonstrated that Doppler echocardiography can be used to reliably assess LV and RV hemodynamics in patients with acute decompensated heart failure." Page 226, Conclusions).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart condition monitoring as taught by Rappaport with the relationship between valve motion velocity and heart failure as taught by Nagueh. Doing so would make it possible "that Doppler echocardiography can be used to reliably assess LV and RV hemodynamics in patients with acute decompensated heart failure" (see Nagueh; Page 226, Conclusions).

Regarding claim 156, Rappaport teaches all claim limitations, as applied in claim 145, except wherein the heart failure condition is right-sided heart failure.
However, in the same field of endeavor, Nagueh teaches wherein the heart failure condition is right-sided heart failure ("Tissue Doppler {TD} was applied to record mitral annular velocities at the septal and lateral sides of the annulus." Page 221, Echocardiographic Imaging; "We have demonstrated that Doppler echocardiography can be used to reliably assess LV and RV hemodynamics in patients with acute decompensated heart failure." Page 226, Conclusions; if the assessment is based on the RV, the heart failure is related to right side).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart condition monitoring as taught by Rappaport with the relationship between valve motion velocity and heart failure as taught by Nagueh. Doing so would make it possible "that Doppler echocardiography can be used to reliably assess LV and RV hemodynamics in patients with acute decompensated heart failure" (see Nagueh; Page 226, Conclusions).

Regarding claim 157, Rappaport teaches all claim limitations, as applied in claim 145, except wherein the heart failure condition is left-sided heart failure.
However, in the same field of endeavor, Nagueh teaches wherein the heart failure condition is left-sided heart failure ("Tissue Doppler {TD} was applied to record mitral annular velocities at the septal and lateral sides of the annulus." Page 221, Echocardiographic Imaging; "We have demonstrated that Doppler echocardiography can be used to reliably assess LV and RV hemodynamics in patients with acute decompensated heart failure." Page 226, Conclusions; if the assessment is based on the LV, the heart failure is related to left side).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart condition monitoring as taught by Rappaport with the relationship between valve motion velocity and heart failure as taught by Nagueh. Doing so would make it possible "that Doppler echocardiography can be used to reliably assess LV and RV hemodynamics in patients with acute decompensated heart failure" (see Nagueh; Page 226, Conclusions).


Claim 154, 158, 159, 166 and 167 are rejected under 35 U.S.C. 103 as being unpatentable over Rappaport, as applied in claim 145, and further in view of Haddad et al. (Right Ventricular Function in Cardiovascular Disease, Part I Anatomy, Physiology, Aging, and Functional Assessment of the Right Ventricle; published on 03/18/2008) (hereinafter "Haddad").

Regarding claim 154, Rappaport teaches all claim limitations, as applied in claim 145, except wherein the heart failure condition is congestive heart failure.
However, in the same field of endeavor, Haddad teaches wherein the heart failure condition is congestive heart failure ("Their study showed that IVA reflects RV myocardial contractile function and is less affected by preload and afterload within a physiological range than either the maximum first derivative of RV pressure development (dP/dt max) or ventricular elastance.64 Two clinical studies confirmed its value in congenital heart disease ..." Page 1443).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart condition monitoring as taught by Rappaport with the relationship between RV motion velocity and heart failure as taught by Haddad. Doing so would make it possible that such RV parameters would be "useful in assessing patients with congenital heart disease and pulmonary hypertension" (see Haddad; Page 1443).

Regarding claim 158, Rappaport teaches all claim limitations, as applied in claim 145, except wherein the heart failure condition is systolic heart failure.
However, in the same field of endeavor, Haddad teaches wherein the heart failure condition is systolic heart failure ("RV myocardial performance index … it usually increases in the presence of RV systolic or diastolic dysfunction." Page 1443).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart condition monitoring as taught by Rappaport with the relationship between RV motion velocity and heart failure as taught by Haddad. Doing so would make it possible that such RV parameters would be "useful in assessing patients with congenital heart disease and pulmonary hypertension" (see Haddad; Page 1443).

Regarding claim 159, Rappaport teaches all claim limitations, as applied in claim 145, except wherein the heart failure condition is diastolic heart failure.
However, in the same field of endeavor, Haddad teaches wherein the heart failure condition is diastolic heart failure ("RV myocardial performance index … it usually increases in the presence of RV systolic or diastolic dysfunction." Page 1443).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart condition monitoring as taught by Rappaport with the relationship between RV motion velocity and heart failure as taught by Haddad. Doing so would make it possible that such RV parameters would be "useful in assessing patients with congenital heart disease and pulmonary hypertension" (see Haddad; Page 1443).

Regarding claim 166, Rappaport teaches all claim limitations, as applied in claim 145, except wherein the first average magnitude of the first motion of the right ventricle is a first amplitude of expansion of the right ventricle, wherein the second average magnitude of the second motion of the right ventricle is a second amplitude of expansion of the right ventricle.
However, in the same field of endeavor, Haddad teaches wherein the first average magnitude of the first motion of the right ventricle is a first amplitude of expansion of the right ventricle, wherein the second average magnitude of the second motion of the right ventricle is a second amplitude of expansion of the right ventricle ("The different parameters used in the study of RV diastole include (1) RV end-diastolic or right atrial pressures, (2) RV volume, (3) RV filling profiles …" Page 1444; here the RC filling phase is the expansion of RV).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart condition monitoring as taught by Rappaport with the relationship between RV motion velocity and heart failure as taught by Haddad. Doing so would make it possible that such RV parameters would be "useful in assessing patients with congenital heart disease and pulmonary hypertension" (see Haddad; Page 1443).

Regarding claim 167, Rappaport teaches all claim limitations, as applied in claim 145, and Rappaport further teaches wherein the change between the first average magnitude of the first motion of the right ventricle of the heart over the first time period of detection and the second average magnitude of the second motion of the right ventricle of the heart over the second time period of detection is associated with ventricular pressure that is associated with the heart failure condition ("... which is estimated to be correlated with a heart ejection, and more particularly with a change of ventricular pressure during the cardiac cycle. The analysis of such a mechanical property allows diagnosing and/or detecting a pathological cardiac condition such as valvular deficiencies." [0080]).
In addition, Haddad further teaches the ventricular pressure is associated with a clinically-significant change in a pulmonary artery pressure (see Figure 2, the profiles of RVP and PAP are highly correlated).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart condition monitoring as taught by Rappaport with the relationship between RV motion velocity and heart failure as taught by Haddad. Doing so would make it possible that such RV parameters would be "useful in assessing patients with congenital heart disease and pulmonary hypertension" (see Haddad; Page 1443).


Claim 160 – 163 are rejected under 35 U.S.C. 103 as being unpatentable over Rappaport, as applied in claim 145, and further in view of Tidholm et al. (Tissue Doppler and Strain Imaging in Dogs with Myxomatous Mitral Valve Disease in Different Stages of Congestive Heart Failure; published on 10/27/2009) (hereinafter "Tidholm").

Regarding claim 160, Rappaport teaches all claim limitations, as applied in claim 145, except wherein the heart failure condition is Stage A heart failure.
However, in the same field of endeavor, Tidholm teaches wherein the heart failure condition is Stage A heart failure ("… with class A denoting risk for heart disease and class D denoting end-stage CHF." Page 1198, Materials and Methods; see Table I).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart condition monitoring as taught by Rappaport with the relationship between heart motion and heart disease stages as taught by Tidholm. Doing so would make it possible "to investigate whether or not tissue Doppler and strain imaging variables differ between MMVD dogs with and without CHF" (see Tidholm; Page 1198).

Regarding claim 161, Rappaport teaches all claim limitations, as applied in claim 145, except wherein the heart failure condition is Stage B heart failure.
However, in the same field of endeavor, Tidholm teaches wherein the heart failure condition is Stage B heart failure ("… with class A denoting risk for heart disease and class D denoting end-stage CHF." Page 1198, Materials and Methods; see Table I).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart condition monitoring as taught by Rappaport with the relationship between heart motion and heart disease stages as taught by Tidholm. Doing so would make it possible "to investigate whether or not tissue Doppler and strain imaging variables differ between MMVD dogs with and without CHF" (see Tidholm; Page 1198).

Regarding claim 162, Rappaport teaches all claim limitations, as applied in claim 145, except wherein the heart failure condition is Stage C heart failure.
However, in the same field of endeavor, Tidholm teaches wherein the heart failure condition is Stage C heart failure ("… with class A denoting risk for heart disease and class D denoting end-stage CHF." Page 1198, Materials and Methods; see Table I).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart condition monitoring as taught by Rappaport with the relationship between heart motion and heart disease stages as taught by Tidholm. Doing so would make it possible "to investigate whether or not tissue Doppler and strain imaging variables differ between MMVD dogs with and without CHF" (see Tidholm; Page 1198).

Regarding claim 163, Rappaport teaches all claim limitations, as applied in claim 145, except wherein the heart failure condition is Stage D heart failure.
However, in the same field of endeavor, Tidholm teaches wherein the heart failure condition is Stage D heart failure ("… with class A denoting risk for heart disease and class D denoting end-stage CHF." Page 1198, Materials and Methods; see Table I).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the heart condition monitoring as taught by Rappaport with the relationship between heart motion and heart disease stages as taught by Tidholm. Doing so would make it possible "to investigate whether or not tissue Doppler and strain imaging variables differ between MMVD dogs with and without CHF" (see Tidholm; Page 1198).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saroka et al. (WO 2009031149 A2; published on 03/12/2009) teach a external EM based heart monitoring device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793